vil osal 23-a7 department of the treasury internal_revenue_service washington d c date contact person id number contact number employer_identification_number dear sir or madam this is in reply to your letter of date requesting advance approval of your grant making procedures pursuant to the provisions of sec_4945 of the internal_revenue_code you are exempt under from federal_income_tax under section c of the code and are a private_foundation within the meaning of sec_509 you have requested advance approval under sec_4945 of the code of the procedures to be employed by you in making scholarship grants to individuals you have stated that your tax-exempt purpose is to support initiate and operate programs of research and education designed to enhance and develop practices of agricultural production and management and advance certain agricultural_cooperative ventures your scholarship program is intended to benefit individuals seeking to further their education and is restricted to your members and their children who will be attending an accredited college or university with preference given to individuals pursuing an agricultural related course of study you have stated that members of your organization and members of related_organizations that are eligible for awards consist of over big_number individuals an individual can become a member by paying a nominal annual fee termination of membership is not grounds for retracting a scholarship that has been awarded awards are intended to pay education expenses related to tuition and books and may not be made for any purpose that is inconsistent with the purposes described in sec_170 of the code no scholarships are to be awarded to family members and lineal descendents of any oficer director or board member of your organization or to any disqualified_person as defined in sec_4946 you have stated that your board_of directors has established a committee to complete an initial the board_of directors has the final review of applications on an objective and nondiscriminatory basis applications are evaluated based on the approval over all applications recommended by the committee following criteria the candidate’s social and community involvement c a written or oral essay from the candidate outlining his her personal and professional goals and involvement with your organization and d the likelihood of an individual to pursue a field of study in the area of agriculture or related fields scholarships are payable jointly to the selected student and the a the academic record of the student b educational_institution of their choice with the understanding that all such amounts are to be used to defray educational expenses related to tuition and books sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4945 of the internal_revenue_code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that-- the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 ai the grant constitutes a prize or award which is subject_to the provisions of sec_74 without regard to paragraph thereof if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a capacity skill or talent of the grantee literary artistic musical scientific teaching or other similar sec_53_4945-4 of the foundation and similar excise_tax regulations sets forth standards for determining whether grants to individuals awarded under sec_4945 of the code are made on an objective and nondiscriminatory basis sec_53_4945-4 of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the service the organization has not been notified that such procedures are not acceptable such procedures shall be considered as approved from the date of submission until receipt of actual notice from the service that such procedures do not meet the requirements of sec_4945 if a grant to an individual for a purpose described in sec_4945 is made after notification to the organization by the service that the procedures under which the grant is made are not acceptable such grant is a taxable_expenditure we have considered your grant-making procedures under sec_4945 of the code based on the information submitted and assuming your scholarship program will be conducted as proposed with a view to providing objectivity and nondiscrimination in awarding grants and educational loans we have determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 and that scholarship granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants or loans will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours si signed mar vin friedlander marvin friedlander manager exempt_organizations technical group
